Title: To George Washington from the Greenwich Committee of Safety, 20 August 1776
From: Greenwich Committee of Safety
To: Washington, George



Sir
Greenwich in the State of ConnecticutAugt 20th 1776.

The Authority Selectmen & Comttee of this Town have yesterday reced from his Honor the Governor of sd state, a requisition

dated the 12th instant, to embody all the householders not obliged to do duty in any Training Band, in order to march forthwith to N. York to Join the Army under your Excellency’s Command. we thereupon warned all the able Bodied men in the Town to assemble at 6 O’Clock this morning, but as the mallitia is already gone into the service, & this Town hath been pretty much drained of men in the progress of the war, we find there are now but few fit to go, & those few badly Equipped, the householders having been at different times Striped of their fire Arms to supply those who turned out in the Defence of their Country. All which being maturely considered by the sd Authority &ca it was Judged most proper to advise your Excellency of our difficulties, in order to know from yr Excelly whether the service requires the whole of the few Men remaining in this Town to be raised immediately, & if so whether they can be supplied with Arms on their arrival at York.
As the Bearer, Doctor Mead a Member of the Comttee will deliver this, we think it superfluous to add any more further than that we are with the greatest Esteem Your Excellency’s Obedt huml. servts

Per order of the Authority &ca
John Mackay Chairman pro: Temp.

